Shaw, C. J.
The case was this: The plaintiff in error was sentenced on an information, in the municipal court, to an additional punishment, as one who had been twice before convicted and sentenced. The information set forth three previous convictions. One of them was upon a judgment which has been reversed, on a separate writ of error, at the present term. Whereupon, the convict contends that the judgment on the information is erroneous, and may be reversed on this writ. Hutchinson v. Commonwealth, 4 Met. 359. But the court are *536of opinion that, as the law (Rev. Sts. pp. 810, 811,) requires only two previous convictions, and awards no additional punishment for any number of convictions exceeding two, the judg ment is well sustained by the two valid convictions, and is not erroneous.

Judgment affirmed.